Exhibit 10.5

 

SEVERANCE AGREEMENT

 

This Severance Agreement ("Agreement") is made as of the 17th day of March,
2020, between CRA International, Inc., a Massachusetts corporation (the
"Company"), and Daniel K. Mahoney (the "Executive").

 

WHEREAS, the Executive has been appointed the Company's Chief Financial Officer
and Treasurer effective on the date he commences his employment with the Company
(such commencement date referred to herein as the “Effective Date”);

 

WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its shareholders to provide
certain benefits to the Executive in a termination event, including in
connection with a Change in Control;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree as follows:

 

1.            Term. The term of this Agreement shalt commence on the Effective
Date and continue until the Executive's employment with the Company is
terminated in accordance with the provisions hereof (the "Term"). The
Executive's employment with the Company will continue to be "at will," meaning
that the Executive's employment may be terminated by the Company or the
Executive at any time and for any reason subject to the terms of this Agreement.

 

2.            Termination. During the Term, the Executive's employment may be
terminated without any breach of this Agreement under the following
circumstances:

 

(a)            Death. The Executive's employment shall terminate upon his death.

 

(b)            Disability. The Company may terminate the Executive's employment
if he is disabled and unable to perform the essential functions of the
Executive's then existing position or positions with any reasonable
accommodation required by law for a period of 120 days (which need not be
consecutive) in any 6-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive's then existing position or positions with
any reasonable accommodation required by law, the Executive may, and at the
request of the Company shall, submit to the Company a certification in
reasonable detail by a physician mutually selected by the Company and the
Executive (or the Executive's guardian) as to whether the Executive is so
disabled or how long such disability is expected to continue, and such
certification shall for the purposes of this Agreement be conclusive of the
issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. The physician's determination
of such issue shall be binding on the parties. Nothing in this
Section 2(b) shall be construed to waive the Executive's rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 



 

 

 

(c)            Termination by Company for Cause. The Company may terminate the
Executive's employment for Cause. For purposes of this Agreement, "Cause" shall
mean: (i) any material breach by the Executive of any agreement to which the
Executive and the Company (or any parent or subsidiary of the Company) are both
parties, (ii) any act or omission by the Executive that is in material violation
of any material policy of the Company (iii) the conviction of the Executive by a
court of competent jurisdiction for (or plea by the Executive of no contest with
respect to) felony criminal conduct or (iv) any material misconduct or material
neglect of duties by the Executive in connection with the business or affairs of
the Company (or any parent or subsidiary). Cause shall not exist hereunder
unless the Company notifies the Executive in writing of the event claimed to
constitute Cause not later than ninety (90) days after the Board has knowledge
of the initial occurrence of an event claimed to give rise to a right to
terminate for Cause and the Executive fails to remedy such event within thirty
(30) days of the date of such notice (the “Remedy Period”) (other than the event
in clause (iii), which shall not be subject to remedy or the Remedy Period). The
Company and the Executive agree that the definition of Cause set forth above
shall apply to any other agreement between the Company and the Executive
(whether entered into prior to or following the Effective Date) which contains
such a cause definition, notwithstanding any other cause definition set forth in
such other agreement.

 

(d)            Termination Without Cause. The Company may terminate the
Executive's employment at any time without Cause. Any termination by the Company
of the Executive's employment under this Agreement which does not constitute a
termination for Cause under Section 2(c) and does not result from the death or
disability of the Executive under Section 2(a) or (b) shall be deemed a
termination without Cause.

 

(e)            Termination by the Executive. The Executive may terminate his
employment at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, "Good Reason" shall mean that the Executive has
complied with the "Good Reason Process" (hereinafter defined) following the
occurrence of any of the following events without Executive's consent: (i) a
material reduction in the Executive's duties, authorities or responsibilities as
in effect on the Effective Date or a requirement that the Executive report to
anyone other than the President or Chief Executive Officer ; (ii) a reduction in
the Executive's annual base salary or annual bonus opportunity (other than an
across-the-board reduction of not more than ten percent (10%) applicable to all
senior executive officers which occurs prior to a Change in Control); (iii) a
material reduction in Executive's benefits in the aggregate (other than an
across-the-board reduction of benefit levels) from those provided to Executive
as of the Effective Date; (iv) a relocation of Executive's principal place of
employment out of the city of Boston, Massachusetts, (v) a material breach of
any provision of this Agreement by the Company, (vi) the failure of the Company
to have a successor entity specifically assume this Agreement within ten
(10) business days after a Change in Control or (vii) the insolvency of the
Company or the filing (by any party, including the Company) of a petition for
bankruptcy with respect to the Company, which petition is not dismissed within
60 days. "Good Reason Process" shall mean that: (i) the Executive reasonably
determines in good faith that a "Good Reason" condition has occurred; (ii) the
Executive notifies the Company in writing of the Good Reason condition not later
than ninety (90) days after the initial occurrence of an event deemed to give
rise to a right to terminate for Good Reason, and (iii) the Good Reason
condition continues to exist thirty (30) days following delivery of such notice
(the "Cure Period") (other than the event in clause (vii), which shall not be
subject to cure or the Cure Period); and (v) the Executive terminates his
employment within ninety (90) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, such Good Reason
condition shall be deemed not to have occurred.

 



 2 

 

 

(f)            Notice of Termination. Except for termination as specified in
Section 2(a), any termination of the Executive's employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)            Date of Termination. "Date of Termination" shall mean: (i) if the
Executive's employment is terminated by his death, the date of his death;
(ii) if the Executive's employment is terminated on account of disability under
Section 2(b), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company for Cause under
Section 2(c), the date on which Notice of Termination is given (after the end of
the Remedy Period, provided not otherwise previously remedied); (iv) if the
Executive's employment is terminated by reason of Retirement, 30 days after the
date on which a Notice of Termination is given; (v) if the Executive's
employment is terminated by the Company under Section 2(d), the date on which a
Notice of Termination is given; (vi) if the Executive's employment is terminated
by the Executive under Section 2(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given; and (vii) if the Executive's
employment is terminated by the Executive under Section 2(e) with Good Reason,
the date on which a Notice of Termination is given (after the end of the Cure
Period, if applicable, provided not otherwise previously cured). Notwithstanding
the foregoing, in the event that the Executive gives a Notice of Termination to
the Company, the Company may unilaterally ask Executive not to physically return
to the office, but such request by the Company shall not alter the Date of
Termination set forth in Executive's Notice of Termination and Executive shall
be entitled to and receive all compensation (including incentive compensation)
earned and or paid through the termination date set forth in Executive's Notice
of Termination and all stock options and stock awards shall (without limitation
of the other provisions hereof) continue to vest through the termination date
set forth in Executive's Notice of Termination.

 

3.            Compensation Upon Termination.

 

(a)            Termination Generally. If the Executive's employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any base salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, the policies and procedures then in effect and
established by the Company for its executive officers) and unused vacation that
accrued through the Date of Termination, such payments to be made on or before
the time required by law but in no event more than 30 days after the Executive's
Date of Termination; and (ii) any vested benefits the Executive may have under
any employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (together with the amounts described in clause (i),
the "Accrued Benefit").

 



 3 

 

 

(b)            Termination by the Company Without Cause or by the Executive with
Good Reason. During the Term, if the Executive's employment is terminated by the
Company without Cause as provided in Section 2(d), or the Executive terminates
his employment for Good Reason as provided in Section 2(e) and, in the case of
clauses (i), (ii) and (iii) below, such termination is not a termination
described in Section 4, then the Company shall pay the Executive his Accrued
Benefit. In addition, subject to the Executive signing a general release of
claims and affirmation of restrictive covenants in favor of the Company and
related persons and entities substantially in the form of Exhibit A attached
hereto (the "Release and Affirmation") and the Release and Affirmation becoming
irrevocable and fully effective within 60 days after the Date of Termination:

 

(i)            subject to clause (iv) below, the Company shall pay the Executive
the sum of (1) an amount equal to 1.0 times the sum of (A) the Executive's
annual base salary and (B) the Executive's target cash bonus in effect
immediately prior to the Date of Termination and (2) a pro-rata target annual
cash bonus for the portion of the then-current year which has elapsed as of the
Date of Termination, in each case calculated without giving effect to any
reductions in annual base salary or target bonus following the Effective Date
(the "Severance Amount");

 

(ii)            if the Executive was participating in the Company's group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive's COBRA health continuation period,
whichever ends earlier, in an amount equal to the cost of COBRA continuation
coverage (which amount shall not include any gross-up with respect to any taxes
that may be owed with respect to such payment);

 

(iii)          if the Executive was participating in the Company's group term
life insurance plan immediately prior to the Date of Termination, then the
Company shall pay to the Executive a monthly cash payment for twelve months in
an amount equal to the monthly employer contribution that the Company would have
made to provide such group term life insurance to the Executive if the Executive
had remained employed by the Company; and

 

(iv)          the amounts payable under Section 3(b)(i), (ii) and (iii) shall be
paid out in substantially equal installments in accordance with the Company's
payroll practice over twelve months commencing within 60 days immediately
following the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the Severance
Amount shall begin to be paid in the second calendar year by the last day of
such 60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2); and

 

(v)           notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, any options, restricted stock units or
other equity awards (hereinafter referred to as an "equity award") which are
subject only to time-based vesting provisions, including for the avoidance of
doubt, any equity awards for which a performance target has already been met and
are immediately prior to the Date of Termination subject only to time-based
vesting provisions (such awards, "Time-vested Awards") that were not vested
immediately prior to the Date of Termination shall fully vest and, if
applicable, settle upon such termination; and

 



 4 

 

 

(vi)            notwithstanding anything to the contrary in any applicable
equity award agreement, any equity award subject to performance-based vesting
(such awards, "Performance Awards") shall remain outstanding through the
applicable performance period and, at the end of the applicable performance
period, the Performance Award shall vest and be settled based on the actual
performance during the performance period (with (1) any time-based vesting that
may be applicable in addition to the performance-based vesting treated as fully
satisfied upon the expiration of the performance period and (2) any individual
performance metrics applicable to the Executive deemed achieved at the target
level of performance); and any portion of such Performance Award that does not
vest based on actual performance during the performance period shall be
immediately forfeited and cancelled by the Company.

 

(c)            Termination by the Company for Cause or by the Executive without
Good Reason (other than Retirement). During the Term, if the Executive's
employment is terminated by the Company for Cause as provided in Section 2(c),
or the Executive terminates his employment without Good Reason (other than
Retirement) as provided in Section 2(e), then the Company shall pay the
Executive his Accrued Benefit and the Executive shall have no rights or claims
against the Company except to receive the Accrued Benefit (except as provided in
Section 7(c) if applicable) and all unvested equity awards shall be forfeited.

 

(d)            Termination by Reason of Death or Disability. During the Term, if
the Executive's employment is terminated by reason of death or the Company
terminates the Executive due to Disability, (i) any outstanding Time-vested
Awards shall fully vest and, if applicable, settle on the Date of Termination
and (ii) any outstanding Performance Awards shall remain outstanding through the
applicable performance period and, at the end of the applicable performance
period, the Performance Award shall vest and be settled based on the actual
performance during the performance period (with (1) any time-based vesting that
may be applicable in addition to the performance-based vesting treated as fully
satisfied upon the expiration of the performance period and (2) any individual
performance metrics applicable to the Executive deemed achieved at the target
level of performance); and any portion of such Performance Award that does not
vest based on actual performance during the performance period shall be
immediately forfeited and cancelled by the Company.

 

(e)            Termination by Reason of Retirement. During the Term, if the
Executive's employment is terminated by reason of his Retirement, (i) any
outstanding Time-vested Awards shall fully vest on the Date of Termination and
(ii) any outstanding Performance Awards shall remain outstanding through the
applicable performance period and, at the end of the applicable performance
period, the Performance Award shall vest and be settled based on the actual
performance during the performance period (with (1) any time-based vesting that
may be applicable in addition to the performance-based vesting treated as fully
satisfied upon the expiration of the performance period and (2) any individual
performance metrics applicable to the Executive deemed achieved at the target
level of performance); and any portion of such Performance Award that does not
vest based on actual performance during the performance period shall be
immediately forfeited and cancelled by the Company. As used herein, "Retirement"
shall mean the Executive's voluntary resignation of employment from the Company
if, on the date of such resignation of employment, the Executive is at least 62
years of age with a minimum of at least ten years of continuous service in any
capacity at the Company.

 



 5 

 

 

(f)            Notwithstanding anything in this Agreement to the contrary, the
equity awards listed on Exhibit B hereto shall be excluded from the equity
awards covered by this Agreement, which equity awards were issued prior to
November 2, 2017 and are entitled to "grandfathered" status under
Section l62(m) the Internal Revenue Code of 1986, as amended (the "Code").

 

4.            Change in Control.

 

(a)            During the Term, if within twelve months immediately following a
Change in Control, the Executive's employment is terminated by the Company
without Cause as provided in Section 2(d) or the Executive terminates his
employment for Good Reason as provided in Section 2(e), then the Company shall
pay the Executive his Accrued Benefit. In addition, subject to the signing of
the Release by the Executive and the Release becoming irrevocable and fully
effective and, if applicable, the Executive resigning as a member of the Board,
then Executive shall receive:

 

(i)            A lump sum payment equal to the sum of (1) 1.5 times the sum of
(x) the Executive's annual base salary and (y) the Executive's target bonus in
effect immediately prior to the Date of Termination and (2) a pro-rata target
annual cash bonus for the portion of the then-current year which has elapsed as
of the Date of Termination, in each case calculated without giving effect to any
reductions on annual base salary or target bonus following the Effective Date;
and

 

(ii)           A lump sum payment equal to the compensation set forth in
Sections 3(b)(ii) and 3(b)(iii).

 

(iii)          the amounts payable under Section 4(a)(i) and (ii) shall be paid
out in a lump sum within 60 days immediately following the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the amounts shall be paid in the second calendar
year by the last day of such 60-day period.

 

(b)            Notwithstanding anything to the contrary in any applicable equity
award agreement (but without limitation of clause (v) of Section 3(b), which
shall apply to a termination described in this Section 4), for any equity award
that is not assumed by, or substituted for with a substantially equivalent
award, by the surviving, continuing, successor, or purchasing corporation or
other business entity or parent corporation thereof, as the case may be, with
respect to the Change in Control, (x) if such equity award is a Time-Vested
Award, it shall fully vest and, if applicable, be settled, immediately prior to
the effective date of the Change in Control and (y) if such equity award is a
Performance Award, its vesting (if any) shall be determined by: (i) truncating
such Performance Award's performance period at the effective date of such Change
in Control, (ii) adjusting such Performance Award's performance conditions for
the truncated performance period, as determined by the Board in good faith,
(iii) determining the amount payable on such Performance Award, as so adjusted,
based on actual performance measured over the truncated performance period, and
(iv) multiplying the amount determined by the foregoing clause (iii) by the
percentage of the performance period that was completed as of immediately prior
to the effective date of the Change in Control.

 



 6 

 

 

(c)            Definition of Change in Control. For purposes of this Section 4,
the term "Change in Control" shall have the meaning set forth in the Company's
Amended and Restated 2006 Equity Plan, as in effect on the date hereof.

 

(d)            Aggregate Payments. Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the "Aggregate Payments"),
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits; provided that in the case of all the foregoing
Aggregate Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c).

 

(e)            After Tax Amount. For purposes of this Section 4, the "After Tax
Amount" means the amount of the Aggregate Payments less all federal, state, and
local income, excise and employment taxes imposed on the Executive as a result
of the Executive's receipt of the Aggregate Payments. For purposes of
determining the After Tax Amount, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(f)            Accounting Firm. The determination as to whether a reduction in
the Aggregate Payments shall be made pursuant to Section 4(d) shall be made by a
nationally recognized accounting firm (other than an auditor who is the
Company's then-existing independent public auditor or was such auditor in
connection with a periodic report filed within the prior six (6) months)
selected by the Company prior to a Change in Control (the "Accounting Firm") at
the Company's expense, which determination shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

 



 7 

 

 

5.            Section 409A.

 

(a)            Specified Employee. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive's separation from service
within the meaning of Section 409A of the Code, the Executive is a "specified
employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive's separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive's separation from
service, or (B) the Executive's death, and in no event will interest be paid
with respect to any such delay. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)            In-Kind Benefits. All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in any event shall be paid within 30 days of the date that
Executive's expense report is submitted. The amount of in-kind benefits provided
or reimbursable expenses incurred in one taxable year shall not affect the
in-kind benefits to be provided or the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

(c)            Non-qualified Deferred Compensation. To the extent that any
payment or benefit described in this Agreement constitutes "non-qualified
deferred compensation" under Section 409A of the Code: (i) to the extent that
such payment or benefit is payable upon the Executive's termination of
employment, then such payments or benefits shall be payable only upon the
Executive's "separation from service," and the determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h); and (ii) no
Change in Control shall be deemed to have occurred unless the applicable event
meets the definition of a change in control event pursuant to Treasury
Regulation Section 1.409A-3(i)(5).

 

(d)            Compliance with Section 409A. The parties intend that payments
and benefits provided under or pursuant to this Agreement will be exempt from or
comply with the requirements of Section 409A of the Code and that the Agreement
shall be administered in accordance with such intention. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code (where applicable), the provision shall be read in such a manner so
that all payments hereunder comply with Section 409A of the Code. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2), and in the case of
amounts payable under this Agreement that may be treated as payable in the form
of "a series of installment payments," as defined in Treasury Regulation
Section 1.409A-2(b)(2)(iii), the right to receive such payments shall be treated
as a right to receive a series of separate payments for purposes of such
Treasury Regulation. If any provision of this Agreement provides for payment
within a time period, the determination of when such payment shall be made
within such time period shall be solely in the discretion of the Company,
provided however that if the period for providing a Release with respect to such
payment spans two calendar years, no payment shall be made until the second
calendar year. The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 



 8 

 

 

(e)            No Representation. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

6.            Confidential Information.

 

(a)            The Executive agrees not to disclose Confidential Information or
Trade Secrets (as both are defined below) to anyone outside of the Company,
either during the Executive's employment or subsequent to the Date of
Termination, subject to the exceptions enumerated below. The Executive shall
also only disclose Confidential Information and Trade Secrets to Company
employees and affiliated consultants on a "need to know" basis, and the
Executive shall comply with the Company's "firewall" procedures applicable and
made known to the Executive from time to time.

 

(b)            For purposes of this Agreement, "Confidential Information" for
both the Company and clients of the Company shall mean: (i) financial and
business information, such as information relating to costs, commissions, fees,
profits, sales, sales margins, capital structure, operating results, borrowing
arrangements, strategies and plans for future business, pending projects and
proposals, and potential acquisitions or divestitures; (ii) product and
technical information, such as product formulations, new and innovative product
ideas, new business development, sketches, plans, drawings, prototypes, methods,
procedures, data processing programs, software, software codes, computer models,
and research and development projects; (iii) marketing information, marketing
ideas, prospective markets and practices, business development activities and
ideas, mailing lists, recruiting information, the identity of the Company's
clients, client names and addresses and other contact information, client lists,
the names of representatives of clients responsible for entering into contracts
with the Company, the financial arrangements between the Company and such
clients, specific client needs and requirements, and leads and referrals to
potential clients, and other non-public information concerning clients or
potential clients; (iv) personnel and recruiting information, such as the
identity of and contact information for a consultant or recruit of the Company,
their compensation, benefits, skills, qualifications, and abilities; and (v) any
information which Executive has been told is confidential or which Executive
might reasonably expect the Company would regard as confidential, or any
information which has been given to the Company in confidence by clients or
other persons. "Trade Secrets" are items of Confidential Information that meet
the requirements of applicable state and federal trade secret law. Executive
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
compiled or acquired by the Company or its clients at their great effort and
expense. Executive further acknowledges and agrees that the Confidential
Information and Trade Secrets are owned by the Company (or its clients), are
secret, are the subject of reasonable efforts by the Company to keep them
secret, and have value because of their secrecy. Confidential Information and
Trade Secrets can be in any form: oral, written or machine readable, including
electronic files.

 



 9 

 

 

(c)            The Company agrees that the Executive's obligation not to
disclose Confidential Information or Trade Secrets is subject to the following
exceptions: (i) any information that is generally known or available to the
public; (ii) any information that the Company or a client of the Company has
disclosed to a third party, where the effect of such disclosure is to make the
information public; (iii) any information that the Company's General Counsel or
a client of the Company has authorized the Executive in writing to disclose;
(iv) any information belonging to the Company or a client of the Company that
the Company or a client of the Company has requested the Executive disclose in
the course of the Executive's work for the Company; and (v) if requested to be
disclosed by an order of a court or other administrative body, provided however,
that the Executive gives prompt notice of such request to the Company's General
Counsel prior to such disclosure so that the Company can take any appropriate
action it deems necessary to limit or implement such disclosure. Nothing in this
Agreement prohibits the Executive from discussion of or disclosing wages or
other terms and conditions of employment for any purposes protected under
federal labor law to the extent applicable.

 

(d)            Pursuant to 18 U.S.C. § 1833(b), the Executive understands that
he will not be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a trade secret of the Company that (i) is
made (A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to his attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Executive understands that if he files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, he may disclose the
trade secret to his attorney and use the trade secret information in the court
proceeding if he (x) files any document containing the trade secret under seal,
and (y) does not disclose the trade secret, except pursuant to court order.
Nothing in this Agreement, or any other agreement that the Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement or
arrangement that Executive has with the Company shall prohibit or restrict the
Executive from making any voluntary disclosure of information or documents to
any governmental agency or legislative body, any self-regulatory organization,
the Legal Department of the Company, and/or pursuant to the Dodd-Frank Act or
Sarbanes-Oxley Act without prior notice to the Company.

 



 10 

 

 

7.            Non-Solicitation and Non-Competition.

 

(a)            Definitions and Acknowledgements.

 

(i)            The Executive understands and acknowledges that, during the
course of the Executive's employment with the Company, the Executive will be
given access to and will help develop Confidential Information and Trade
Secrets, which if such Confidential Information and Trade Secrets were released
to the general public or to a competitor, would place the Company at an unfair
disadvantage with its competitors. The Executive further understands that the
Executive's position with the Company may require the Executive to interact
with, cultivate, and maintain relationships with the Company's customers,
prospective customers, vendors and suppliers. Therefore, the Executive agrees
that the restrictions set forth in this Section 7 are necessary in order to
protect the Company's Confidential Information, Trade Secrets and good will.

 

(ii)           The Executive acknowledges and agrees that the Company's
agreement to make payments to the Executive contained in Sections 3 and 4 that
the Executive is not otherwise entitled to as a matter of law constitutes fair
and reasonable consideration for his agreement to be bound by the
non-competition and non-solicitation obligations set forth in this Section 7.

 

(iii)          As used in this Agreement, the "Restricted Period" means during
the Term and for a period of twelve (12) months following the Date of
Termination.

 

(iv)          As used in this Agreement, "Competitive Acts" shall mean providing
services and/or engaging in duties and responsibilities that are the same or
substantially similar to any of the services, duties and/or responsibilities in
which Executive engaged during the last two years of the Term for a Competing
Business.

 

(v)           As used in this Agreement, "Competing Business" means any business
that provides or is preparing to provide any service that competes with those of
the Company provided during the last two (2) years of the Term.

 

(vi)          As used in this Agreement, "Covered Client" means a customer
(person or entity) of the Company, including any lawyer, law firm, or other
intermediary, and the ultimate client of such lawyer, law firm or intermediary
(e.g., the entity that retained a law firm that then retained the Executive's
services), that Executive had business-related contact with or access to
Confidential Information about during the last two (2) years of the Term.

 

(b)            Non-Solicitation. Executive agrees that during the Restricted
Period, Executive will not directly or indirectly: (i) communicate with,
solicit, induce or otherwise attempt to influence any person who the Company
employs or otherwise has engaged to perform services, including but not limited
to, any employees, affiliated independent consultants, contractors or
subcontractors, with whom Executive worked or had knowledge about through
Executive's employment, to leave the employ of or discontinue services to the
Company; (ii) solicit, call upon, induce, divert or take away any Covered
Client, accept an offer from any Covered Client to provide services similar to
the services the Company performed for the Covered Client, or market services
similar to the services the Company performed for the Covered Client to any
Company Client; and/or (iii) contact by any method written or oral (e.g., email,
text, social media sites or applications, or similar communication) any clients
or prospective clients of the Company to inform such parties of any new or
future employment or consulting positions taken up by Executive, which includes,
but is not limited to, notice of address change, new employment position, new
consulting position or similar information without the express prior written
permission of the Company's General Counsel.

 



 11 

 

 

(c)            Non-Competition. During the Restricted Period, Executive shall
not, directly or indirectly, without the express written consent of the Company,
on Executive's own behalf or as owner, manager, stockholder (except as a holder
of not more than one (1%) percent of the stock of a publicly held company),
consultant, director, officer, partner, member, or employee, engage in
Competitive Acts. Executive understands that, unless Executive's obligations
under this Section 7(c) are waived by the Company within fifteen (15) business
days following the Date of Termination or Executive violates the terms of this
Agreement, the Company will (without limitation of its other obligations
hereunder), pay Executive, from the Date of Termination to the end of the
Restricted Period, as part of its regular payroll process, an amount equal to
fifty percent (50%) of Executive's highest annualized base salary paid to
Executive by the Company within the two (2) years preceding the termination of
Executive's employment with the Company (such payments, the “Non-Compete
Payments”). Notwithstanding the foregoing, Executive acknowledges and
understands that the obligations under this Section 7(c), including the
Company’s obligations to make the Non-Compete Payments, shall only apply in the
event that (i) the Company terminates Executive’s employment for Cause or
(ii) Executive terminates Executive's employment without Good Reason (other than
in connection with a termination by reason of Retirement).

 

8.            Return of Property. On the Date of Termination, or at any other
time upon request of the Company, Executive will promptly return or destroy any
and all customer or prospective customer, or client or prospective client,
lists, information or related materials, computer programs, software, electronic
data, specifications, drawings, blueprints, data storage devices, reproductions,
sketches, notes, notebooks, memoranda, reports, records, proposals, business
plans, or copies of them, other documents or materials, tools, equipment, or
other property belonging to the Company or its customers which Executive may
then possess or have under Executive's control. Executive further agrees that
after the Date of Termination Executive will not take with Executive any
documents or data in any form or of any description containing or pertaining to
Confidential Information or Trade Secrets.

 

9.            Mutual Non-Disparagement. Subject to Section 6(d), Executive
hereby covenants to the Company and agrees that Executive shall not, directly or
indirectly, make or solicit or encourage others to make or solicit any
disparaging remarks concerning the Company or any of their current or former
officers, directors, employees, or any of its products, services, businesses or
activities. The Company acting by formal statement or through its officers or
directors (while serving in such capacities), will not, directly or indirectly,
make or solicit or encourage others to make or solicit any disparaging remarks
concerning Executive; provided that the foregoing shall not be violated by good
faith statements made (x) to the Board (or a committee thereof), officers, or
directors by officers, directors or other service providers of the Company in
connection with the review of Executive's employment or performance or (y) by
Executive in connection with Executive's review of the performance of officers
or other service providers of the Company. Notwithstanding the foregoing,
nothing herein shall prohibit or restrict any person from providing statements
or information that such person believes in good faith to be necessary or
advisable in connection with (i) any legal or administrative proceeding or
investigation or (ii) a party's compliance with any legal or regulatory
obligations.

 



 12 

 

 

10.            Arbitration of Disputes. Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive's employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association ("AAA") in Boston, Massachusetts in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators. In the event
that any person or entity other than the Executive or the Company may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity's agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 10 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 10 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 10.

 

11.            Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 10 of this Agreement, the
parties hereby consent to the jurisdiction of the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts. Accordingly, with respect to any such court action,
the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

12.            Integration. This Agreement and the Offer Letter between the
Executive and the Company effective as of March 17, 2020 constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties concerning such subject
matter.

 

13.            Withholding. All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

14.            Successor to the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive's personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Executive's death after his termination of employment but prior to
the completion by the Company of all payments due to him under this Agreement,
the Company shall continue such payments to the Executive's beneficiary
designated in writing to the Company prior to his death (or to his estate, if
the Executive fails to make such designation).

 



 13 

 

 

15.            Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

16.            Survival. The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive's
employment to the extent necessary to effectuate the terms contained herein.

 

17.            Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

18.            Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested or
transmitted by electronic mail, to the Executive at the last address or email
address that the Executive has filed in writing with the Company or, in the case
of the Company, at its main offices, attention of the Board.

 

19.            Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

20.            Governing Law. This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles
thereof.

 

21.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

22.            Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

23.            Gender Neutral. Wherever used herein, a pronoun in the masculine
or feminine gender shall be considered as including the opposite gender as well
unless the context clearly indicates otherwise.

 

24.            Acknowledgements. Executive acknowledges that Executive has been
advised to and has been given the opportunity to consult with legal counsel for
the purposes of reviewing this Agreement, including the non-competition and
non-solicitation covenants contained herein. Executive further acknowledges that
Executive has been given ten (10) business days to consider the terms of this
Agreement. If Executive executes this Agreement prior to the end of the 10
business day period, Executive agrees and acknowledges that Executive's
execution was knowing and voluntary waiver of Executive's right to consider this
Agreement for the full 10 business day period.

 

[signature page follows]

 



 14 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

CRA INTERNATIONAL, INC.       By: /s/ Paul A. Maleh     Name: Paul A. Maleh    
Title: President and Chief Executive Officer       EXECUTIVE       /s/ Daniel K.
Mahoney   Daniel K. Mahoney  

 





 

 

Exhibit A

 

Form of Release and Affirmation

 

1.     Release of Claims. For good and valuable consideration, including without
limitation the compensation and benefits set forth in the Severance Agreement
(the "Agreement") dated               , 2020 between Daniel K. Mahoney
("Executive") and CRA International, Inc., a Massachusetts corporation (the
"Company"), Executive, on behalf of and for himself herself and his or her
heirs, administrators, executors, representatives, estates, attorneys, insurers,
successors and assigns (hereafter referred to separately and collectively as the
"Releasor"), hereby voluntarily releases and forever discharges the Company, and
its subsidiaries (direct and indirect), affiliates, related companies,
divisions, predecessor and successor companies, and each of its and their
present, former, and future shareholders, officers, directors, employees,
agents, representatives, attorneys, insurers and assigns (collectively as
"Releasees"), jointly and individually, from any and all actions, causes of
action, claims, suits, charges, complaints, contracts, covenants, agreements,
promises, debts, accounts, damages, losses, sums of money, obligations, demands,
and judgments all of any kind whatsoever, known or unknown, at law or in equity,
in tort, contract, by statute, or on any other basis, for contractual,
compensatory, punitive or other damages, expenses (including attorney's fees and
cost), reimbursements, or costs of any kind, which Executive ever had, now has,
or may have, from the beginning of the world to the date of this Release, known
or unknown, in law or equity, whether statutory or common law, whether federal,
state, local or otherwise, including but not limited to any and all claims
arising out of or in any way related to the undersigned's engagement by the
Company (including the hiring or termination of that engagement), or any related
matters including, but not limited to claims, if any, arising under the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker
Benefits Protection Act; the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991, as amended; the Family and Medical Leave Act of 1993, as
amended; the Immigration Reform and Control Act of 1986; the Americans with
Disabilities Act of 1990, as amended; the Employee Retirement Income Security
Act (ERISA), as amended; Mass. Gen. L. c. 151B, section 1 et seq.; Mass. Gen. L.
c. 149, section 1 et seq.; Mass. Gen. L. c. 151, section 1A et seq.; and
federal, state or local common law, laws, statutes, ordinances or regulations.
Notwithstanding the foregoing, nothing contained in this General Release and
Waiver of Claims shall be construed to release or bar any claim by the
undersigned to enforce the terms of the Agreement and Executive is not releasing
claims for accrued, vested benefits under any employee benefit plan of the
Company or an affiliate or any continuing rights to indemnification by the
Company or any affiliate (regardless of the source of such rights) and any
claims or rights that cannot be waived by law.

 

Releasor represents and acknowledges the following:

 

(a)            that Releasor understands the various claims Releasor could have
asserted under federal or state law, including but not limited to the Age
Discrimination in Employment Act and other similar laws;

 



 A-1 

 

 

(b)            that Releasor has read this General Release carefully and
understands all of its provisions;

 

(c)            that Releasor understands that Releasor has the right to and is
advised to consult an attorney concerning this General Release and in particular
the waiver of rights Releasor might have under the laws described herein and
that to the extent, if any, that Releasor desired, Releasor availed himself or
herself of this right;

 

(d)            that Releasor has been provided at least twenty one (21) or
forty-five (45) in the case of a group termination days to consider whether to
sign this General Release and that to the extent Releasor has signed this
General Release before the expiration of such twenty-one (21) forty-five (45)
day period Releasor has done so knowingly and willingly;

 

(e)            that Releasor enters into this General Release and waives any
claims knowingly and willingly; and

 

(f)            that this General Release shall become effective seven
(7) business days after it is signed. Releasor may revoke this General Release
within seven (7) business days after it is signed by delivering a written notice
of rescission to Jonathan Yellin, Executive Vice President and General Counsel,
c/o CRA International, 200 Clarendon Street, Boston, MA 02116. To be effective,
the notice of rescission must be hand delivered, or postmarked within the seven
(7) business day period and sent by certified mail, return receipt requested, to
the referenced address.

 

2.            Affirmation. Executive acknowledges that Executive remains bound
by Executive's obligations set forth in Sections 6, 7(a), 7(b), 8, 9, 10 and 11
of the Agreement in accordance with their terms.

 

3.            Non-Competition. Executive agrees that, for a period of one
(1) year following the termination of Executive's employment with the Company,
Executive shall not, without the express written consent of the Company, on
Executive's own behalf or as owner, manager, stockholder (except as a holder of
not more than one (1%) percent of the stock of a publicly held company),
consultant, director, officer, partner, member, or employee engage, in any
capacity, in Competitive Acts. "Competitive Acts" shall mean providing services
or engaging in duties or responsibilities that are the same or substantially
similar to any of the services performed by the Executive during the last two
(2) years of Executive’s employment with the Company for a business that
provides, or is preparing to provide, any service that competes with any
services provided by the Company during the last two (2) years of Executive’s
employment with the Company.

 

Signed and sealed this            day of                     20       .

 

Signed:         Name (print):      

 



 A-2 

 

 

Exhibit B

 

Excluded Equity Awards

 

NONE

 



 B-1 

 